Citation Nr: 0900057	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-13 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for a left knee disability, to include limitation 
of flexion due to pain and functional loss.  

2.  Entitlement to an initial compensable disability rating 
for recurrent left patella dislocation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1999 to March 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, granting service connection for the 
veteran's left knee disability, and assigning separate 
disability ratings of 10 percent due to pain and loss of 
flexion and 0 percent due to patellar dislocation.  

The veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge in August 2008 at the RO in 
Montgomery, Alabama.  A written transcript of the hearing was 
prepared, and a copy of this transcript has been incorporated 
into the record.  

Since transferring his case to the Board, additional evidence 
has been incorporated into the record.  The veteran waived 
consideration of this new evidence by the RO in a letter 
received by VA in August 2008.  The veteran's representative 
confirmed this intent during the veteran's August 2008 
hearing testimony.  As such, the Board may proceed with 
appellate review.  

During the pendency of this appeal, the veteran raised 
additional claims of entitlement to service connection.  In a 
letter received by VA in May 2007, the veteran raised a claim 
of service connection for hypertension, to include as 
secondary to his service-connected left knee disability.  
Also, in a letter received by VA in July 2006, the veteran 
raised a claim of entitlement to service connection for 
injuries to muscle groups XIII, XIV, and XV, as secondary to 
his left knee disability.  These issues have not yet been 
adjudicated and are REFERRED to the RO for action.  

FINDINGS OF FACT

1.  The veteran's left knee is manifested by flexion to 120 
degrees and extension to 0 degrees; it is not manifested by 
increased limitation of motion on repetition, ankylosis, or 
arthritis.  

2.  The veteran's recurrent patella dislocation is manifested 
by slight instability requiring a knee brace and a crutch, 
with symptomatology of patellar laxity and reports of 
dislocation and occasional falling; it is not manifested by 
moderate subluxation or instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for a left knee disability, to include 
limitation of flexion as due to pain and functional loss, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2008).  

2.  The criteria for an initial disability rating of 10 
percent for recurrent patella dislocation have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
required for these claims.  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medical records, as well as his 
private and VA treatment records.  Also, in November 2005 and 
November 2006, he was afforded formal VA examinations. The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2008).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the knee to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the knee to 45 degrees; a 20 percent rating will 
be assigned for limitation of flexion of the knee to 30 
degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the knee to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  

Facts and Analysis   

For historical purposes, the veteran injured his left knee 
playing soccer while on active duty. An August 2001 Medical 
Review Board examination diagnosed the veteran with patella 
laxity and chronic patella dislocation.  According to an 
October 2001 Medical Board Examination, the veteran 
subsequently suffered from several dislocations and developed 
arthritis underneath the patella.  Surgery was performed on 
the veteran's left knee while still on active duty in January 
2000.  The surgery apparently resolved much of the veteran's 
pain and arthritis, but reportedly did not resolve the 
veteran's dislocations.  

The veteran was afforded VA examination in November 2005.  
According to the examiner, the veteran had a normal gait at 
the time of examination and did not require assistive devices 
for ambulation, aside from a patella support splint.  Range 
of motion was measured from 0 degrees of extension to 120 
degrees of flexion.  The examiner concluded that there was no 
increased limitation of motion on repetition due to weakness, 
fatigability or incoordination.  There was no effusion of the 
left knee at the time of examination, no evidence of meniscal 
disease, and all ligaments were found to be intact.  The 
veteran reported subjective complaints of instability, but 
objective evidence in support of this claim was not found.  
It was noted that X-rays taken in October 2005 showed no 
significant changes in the left knee.  

The veteran was again afforded VA examination in November 
2006.  The veteran complained of painful movement, with 
stiffness, weakness and instability.  He also reported at 
least daily episodes of dislocation or subluxation.  The 
veteran required the use of assistive devices for ambulation, 
including a left knee brace and a single crutch.  He also 
reported being able to stand no more than 15 to 30 minutes or 
walk greater than one quarter mile due to his left knee pain.  

Upon examination, the examiner concluded that the veteran 
suffered from crepitis, pain upon movement, and an antalgic 
gait.  The examiner did not find objective evidence of 
instability upon examination.  Range of motion was measured 
as extension to 0 degrees and flexion to 120 degrees.  The 
examiner found no evidence of additional limitation of motion 
due to repetitive use.  A magnetic resonance image (MRI) was 
reviewed as part of the examination, which revealed no 
evidence of fractures, bone contusions or infiltrative 
processes.  Menisci and ligaments were also found to be 
intact, but the MRI did reveal small joint effusion.  The 
examiner diagnosed the veteran with recurrent left knee 
dislocation, resulting in a moderate impact on the veteran's 
ability to perform chores, exercise, or recreational 
activities.  The examiner also noted that the veteran was 
unemployable in manual labor jobs, but was capable of full-
time sedentary employment.  The veteran reported that he was 
currently in school to achieve this objective.  

The record also contains numerous outpatient treatment 
records regarding the veteran's left knee.  According to a 
record from May 2006, the veteran apparently reinjured his 
knee after taking an abnormal step at work.  The examiner 
concluded that the veteran was experiencing pain with 
moderate joint laxity.  

The veteran again sought treatment for his left knee in June 
2007.  According to these records, the veteran was in a 
wheelchair upon examination.  He described his pain as an 8 
out of 10.  The examiner noted that the veteran did 
demonstrate considerable difficulty ambulating with his cane 
to the weigh scales.  Another note from June 2007 indicates 
that the veteran's left knee had flexion limited to 105 
degrees with crepitis, but the examiner found no deformity or 
valgus or varus instability.  

Finally, the evidence indicates that the veteran sought 
treatment for his left knee as recently as March 2008.  
According to the VA outpatient treatment note, the veteran 
was seen with complaints of left knee pain.  A diagnosis of 
left knee pain was assigned, but there was no mention of 
recurrent dislocation at this time.  Also, the veteran 
reported that he was working full time without any present 
problems.  

The veteran contends that he is entitled to higher disability 
evaluations for his left knee disability.  Specifically, the 
veteran contends that he should be rated in excess of 10 
percent for limitation of flexion and in excess of 0 percent 
for patellar dislocation.  Upon review of the evidence, the 
Board finds that the veteran is not entitled to an initial 
disability evaluation in excess of 10 percent for pain and 
loss of flexion of the left knee.  However, an initial 
disability rating of 10 percent is warranted for the 
veteran's recurrent left patella dislocation.  

Limitation of Flexion of the Left Knee due to Pain

First, the Board will address the veteran's contention that 
he is entitled to a higher disability evaluation due to 
limitation of flexion of the left knee under Diagnostic Code 
5260.  In the January 2006 rating decision, the veteran was 
assigned a 10 percent disability rating under Diagnostic Code 
5260.  The RO noted that the veteran's flexion to 120 degrees 
was noncompensable under the code.  However, the veteran's 
pain was considered as a factor, and the veteran was assigned 
a 10 percent disability evaluation.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  As discussed in detail below, the 
Board finds that the veteran is not entitled to a disability 
evaluation in excess of 10 percent under Diagnostic Code 
5260.  

As previously noted, a 10 percent disability evaluation is 
warranted under Diagnostic Code 5260 when flexion is limited 
to 45 degrees.  The next-higher disability rating of 20 
percent is not warranted unless flexion is limited to 30 
degrees.  According to both the November 2005 and November 
2006 VA examinations, the veteran's left knee was capable of 
flexion to 120 degrees.  A June 2007 VA outpatient treatment 
note indicates that the veteran was capable of flexion of the 
left knee to 105 degrees.  Therefore, since there is no 
evidence of flexion to less than 105 degrees, the next-higher 
disability rating of 20 percent, which requires flexion to no 
more than 30 degrees, is not warranted under Diagnostic Code 
5260.  

In a letter from the veteran received by VA in July 2006, the 
veteran argued that he was entitled to a 30 percent 
disability rating because flexion of his knee was limited to 
less than 15 degrees.  This statement is not supported by the 
medical evidence of record.  The lowest measurement of 
flexion according to the record is 105 degrees.  There is no 
indication that flexion of the veteran's knee has been 
limited to 15 degrees or less at any time since his 
separation from active duty.  The veteran is of course free 
to submit medical evidence demonstrating this limitation, but 
presently, there is no medical evidence of flexion limited to 
less than 105 degrees.  As such, the Board does not find the 
veteran's statement on this matter to be credible.  

The Board has also considered whether the veteran is entitled 
to a disability evaluation in excess of 10 percent based on 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of the left knee under 38 C.F.R. § 4.45.  
DeLuca, 8 Vet. App. 202 (1995).  However, the evidence does 
not support a higher disability evaluation based on pain or 
functional loss either.  The veteran argued in his July 2006 
letter to VA that he should be granted a higher disability 
evaluation because the medical evidence of record 
demonstrated that he suffered from additional limitation of 
motion due to fatigue, weakness or lack of endurance 
following repetitive use or during flare ups.  However, the 
November 2006 VA examiner concluded that the veteran suffered 
no additional limitation of motion upon repetition.  The 
veteran claimed to have a 70 percent reduction in his range 
of motion upon flare-ups during this examination, but there 
was no objective evidence found of this.  Regardless, a 70 
percent reduction in flexion of 120 degrees would still be 
flexion to 36 degrees.  36 degrees is still insufficient to 
warrant the next-higher disability evaluation of 20 percent 
for loss of range of motion.  

Furthermore, the next-higher disability rating of 20 percent 
for loss of range of motion is meant to compensate limitation 
of flexion to 30 degrees or limitation of extension to 15 
degrees - a level of limitation significantly more than the 
veteran's objective medical evidence represents.  The veteran 
has flexion to 105 degrees (at its lowest) and full extension 
to 0 degrees.  As such, the Board finds that the veteran's 
lost range of motion due to pain and weakness has been 
adequately represented by the veteran's 10 percent disability 
evaluation.  See id.; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Finally, to afford the veteran all possible avenues of 
recovery, the Board has considered the applicability of all 
other diagnostic codes pertaining to the knee joint.  
According to the veteran's May 2007 substantive appeal to the 
Board, the veteran contended that he was entitled to a 
disability evaluation for arthritis of the left knee as well.  
The veteran indicated in his August 2008 hearing testimony 
that he had osteoarthritis of the left knee.  However, the 
medical evidence of record does not support this contention.  
While the veteran was diagnosed with osteoarthritis while in 
service, the October 2001 Medical Board report notes that the 
veteran underwent surgery in 2000 for debridement of the 
degenerative cartilage behind his left patella.  

Since leaving active duty, the veteran has not again been 
diagnosed with arthritis of the left knee.  In fact, 
according to the November 2006 VA examination report, the 
veteran had no constitutional symptoms of arthritis, no 
inflammatory arthritis, and no degenerative changes were 
noted upon MRI in July 2006.  Therefore, the evidence 
demonstrates that the veteran does not suffer from arthritis 
of the left knee, so the Board will not consider whether an 
additional disability rating is warranted under the 
diagnostic codes pertaining to arthritis.  In any event, 
arthritis is generally evaluated based on limitation of 
motion of the affected part, so granting a separate 
evaluation for left knee osteoarthritis would likely violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14 (2008).  

Also, according to a letter received from the veteran in July 
2006, the veteran contended that he was entitled to a higher 
disability evaluation for ankylosis of the left knee 
(Diagnostic Code 5256) and limitation of extension 
(Diagnostic Code 5261).  The evidence establishes that the 
veteran does not suffer from ankylosis or limitation of 
extension, however.  According to the November 2006 VA 
examination, the examiner concluded that the veteran did not 
have ankylosis of the left knee.  Also, ankylosis is the 
immobility and consolidation of a joint.  According to the 
veteran's November 2005 and November 2006 VA examinations, 
the veteran's range of motion was from 0 degrees to 120 
degrees, clearly indicating that the veteran's left knee is 
not immobile.  Therefore, a disability evaluation based on 
ankylosis would be inappropriate.  

The evidence also fails to demonstrate that the veteran is 
entitled to a higher disability evaluation for limitation of 
extension of the left knee, or to a separate evaluation for 
same.  The veteran indicated in his July 2006 letter to VA 
that because extension was limited to more than 45 degrees, 
he was entitled to a 50 percent disability evaluation.  It is 
unclear where the veteran obtained this information, as there 
is no medical evidence of record in support of this 
statement.  According to the VA examinations, the veteran's 
range of motion was from 0 degrees to 120 degrees, which 
indicated that the veteran had extension of the left knee to 
0 degrees.  In other words, the veteran has no limitation of 
extension in the left knee, as 0 degrees is considered to be 
normal extension.  See 38 C.F.R. § 4.71a, Plate II.  
Therefore, the veteran is not entitled to a disability 
evaluation based on limitation of extension of the left knee.  

The Board has also considered whether there are any other 
relevant diagnostic codes that would permit a higher 
disability evaluation.  However, as the evidence demonstrates 
that the veteran does not suffer from dislocated cartilage, 
impairment of the tibia and fibula, or genu recurvatum, the 
Board concludes that there are no other diagnostic codes that 
would result in a more favorable outcome for the veteran.  

As a final note, the Board has considered whether increased 
staged ratings are warranted in this case for the veteran's 
left knee disability.  See Fenderson v. West, 2 Vet. App. 119 
(1999).  As discussed in detail above, however, the Board 
concludes that the service-connected left knee disability has 
not, at any time since September 29, 2005, met any applicable 
criteria for an initial disability rating in excess of 10 
percent due to limitation of flexion.  Also, the Board 
concludes that the veteran's recurrent left patella 
dislocation has not warranted a disability evaluation in 
excess of 20 percent at any time since September 29, 2005.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent for a 
left knee disability, to include as due to limitation of 
flexion due to pain must be denied.

Recurrent Dislocation of the Left Patella

Next, the Board will address the veteran's contention that he 
is entitled to an initial compensable disability rating for 
dislocation of the left knee under Diagnostic Code 5257.  The 
veteran was granted service connection for recurrent left 
patella dislocation in the January 2006 rating decision, and 
a noncompensable disability rating was assigned under 
Diagnostic Code 5257, effective as of September 29, 2005.  A 
compensable disability evaluation of 10 percent is warranted 
under Diagnostic Code 5257 when there is slight recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate recurrent subluxation or 
lateral instability and a 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  Based 
on the evidence of record, the Board finds that the veteran 
is entitled to a compensable disability evaluation of 10 
percent for slight recurrent dislocation of the left patella.  

The November 2006 VA examination demonstrates that the 
veteran suffers from a left patellar disability.  The 
examiner noted that the veteran reported instability with 
daily episodes of dislocation or subluxation.  Upon physical 
examination, the examiner did not find objective evidence of 
instability.  An MRI of the left knee was performed, which 
revealed small joint effusion with no other abnormality of 
the knee.  The veteran was diagnosed with recurrent 
dislocation of the left patella.  The Board finds that a 
diagnosis of recurrent dislocation is representative of some 
degree of instability.  The examiner also noted that the 
veteran wore a left knee brace and needed a cane to assist 
with ambulation.  

According to VA outpatient treatment records, the veteran 
sought treatment for his knee in May 2007.  The examiner 
noted the presence of pain, crepitation and popping.  In June 
2007, the VA physician indicated that the veteran arrived for 
treatment in a wheelchair, and demonstrated considerable 
difficultly ambulating with his cane to the weigh scales.  
The examiner did not opine as to whether the veteran's 
difficulties were due to pain or instability.  

The veteran has also submitted a great deal of lay evidence 
in support of his claim.  VA received letters in July 2006 
from the veteran's mother, his wife, and his former employer.  
According to the veteran's mother and the veteran's wife, the 
veteran was unable to perform many activities due to his 
recurrent left knee dislocation.  The veteran's former 
employer indicated that the veteran was forced to quit his 
job as a millwright due to his knee condition.  In August 
2006, VA received a letter from the veteran, reporting an 
incident where he fell in a brush fire after his left knee 
gave out on him.  

Finally, in August 2008, the veteran presented testimony in 
support of his claim.  He testified that he had been 
suffering from patellar dislocation since he got out of 
service.  The veteran reported that these dislocations occur 
with regular frequency, and he has to pop the knee back into 
place himself, resulting in significant pain.  The veteran 
also reported falling on many occasions and being unable to 
perform yard work or walk more than a few blocks.  While a 
lay witness is not competent to provide testimony on a 
medical matter, the veteran is competent to testify to 
matters that do not require medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
veteran's testimony of falling and dislocation is competent 
evidence in support of his claim.  

Considering the lay evidence in conjunction with the medical 
evidence previously discussed, and granting the veteran the 
full benefit of the doubt, the Board finds that the veteran 
is entitled to a 10 percent disability rating for slight 
recurrent dislocation of the left patella under Diagnostic 
Code 5257.  While there has been no medical evidence of 
instability since the veteran's separation from active duty, 
the veteran has been diagnosed with left patellar laxity and 
recurrent patella dislocation.  The veteran also provided lay 
testimony that he frequently suffers from patella 
dislocations that result in pain and occasional falling.

However, the Board does not find that the veteran is entitled 
to the next-higher disability evaluation of 20 percent under 
Diagnostic Code 5257.  According to June 2007 VA outpatient 
treatment records, the veteran does not suffer from valgus or 
varus instability of the left knee.  In fact, both VA 
examiners failed to find any evidence of subluxation or 
instability.  The July 2006 MRI also revealed a normal left 
knee, aside from some small joint effusion.  Also, the 
veteran reported in March 2008 that he was now working full 
time without any present problems.  Finally, the veteran 
indicated that he was still able to go on walks of limited 
distance and perform outdoor tasks such as gardening.  These 
factors suggest that the veteran's left knee instability is 
most appropriately described as "slight."  

Therefore, in light of the lack of medical evidence of 
instability, the Board finds that an initial disability 
evaluation of 10 percent, but no higher, under Diagnostic 
Code 5257 is warranted in this case.  


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for limitation of flexion of the left knee is 
denied.  

Entitlement to an initial disability evaluation of 10 percent 
is granted for recurrent dislocation of the veteran's left 
patella.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


